******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
        ENRICO MANGIAFICO v. TOWN OF
             FARMINGTON ET AL.
                 (AC 37620)
                 Alvord, Keller and Beach, Js.
       Argued January 31—officially released May 16, 2017

   (Appeal from Superior Court, judicial district of
                Hartford, Scholl, J.)
  Jon L. Schoenhorn, for the appellant (plaintiff).
  Kenneth R. Slater, Jr., with whom, on the brief, was
Kelly C. McKeon for the appellees (defendants).
                          Opinion

   ALVORD, J. The plaintiff, Enrico Mangiafico, appeals
from the judgment of the trial court dismissing four of
the five counts in his complaint and rendering summary
judgment on the remaining count. In his complaint,
the plaintiff alleged that the actions of the municipal
defendants, the town of Farmington (town) and five
individuals1 sued in their official capacities (individual
defendants), in placing his residential property on the
town’s blight list, issuing citations for blight violations,
imposing daily fines for blight violations and recording
liens on his property for failing to pay those fines, vio-
lated his due process rights, constituted an unconstitu-
tional taking of his property, and inflicted severe
emotional distress. The plaintiff sought declaratory and
injunctive relief, a discharge of the municipal blight
liens, and indemnification by the town for damages
caused by the individually named defendants.
  On appeal, the plaintiff claims that the court improp-
erly granted the defendants’ motion to dismiss on the
ground that he had failed to exhaust his administrative
remedies as provided by statute and the Code of the
Town of Farmington (code). Further, the plaintiff
claims that the court improperly granted the defen-
dants’ motion for summary judgment on his count seek-
ing discharge of the municipal blight liens on the ground
that he could not collaterally attack the validity of the
assessments underlying those liens. We affirm the judg-
ment of the trial court.
  The following facts, as either alleged in the complaint
or undisputed by the parties, and procedural history
are relevant to the resolution of the claims on appeal.
The plaintiff’s residence, located on Lakeview Drive in
Farmington, suffered catastrophic damage prior to
2009, rendering it uninhabitable for a lengthy period of
time. The plaintiff’s insurance carrier, which directed
the demolition and rebuilding of the home, caused
delays outside of the plaintiff’s control. He brought an
action against the insurance carrier, and a settlement
was reached in August, 2011. In July, 2012, a group of
residents in the plaintiff’s neighborhood filed a com-
plaint with the town manager concerning the appear-
ance of the plaintiff’s property. Shortly thereafter, a
town official notified the plaintiff of the complaint.
   Prior to 2012, the town adopted chapter 88 of the
code (blight ordinance) as one of its municipal ordi-
nances. The provisions of chapter 88 address vacant
blighted buildings that adversely affect property values
within the town and that threaten the health, safety and
general welfare of its residents. Section 88-4 of the
blight ordinance sets forth procedures for placing prop-
erties on a blighted property list. The blight ordinance
further allows the town manager, or his designee, to
issue citations and to impose a penalty of not more
than $100 per day for violations of the blight ordinance.
Section 88-5 of the blight ordinance and chapter 91 of
the code, titled ‘‘citation hearing procedure,’’ provide
property owners with an administrative procedure for
contesting liability for the blight citations and
assessments.
   On August 14, 2012, the town council voted to add
the plaintiff’s property to the town’s blighted property
list. No advance notice was provided to the plaintiff
that such an action would be taken at that meeting.
The town manager sent the plaintiff a letter on August
22, 2012, advising him that his property had been placed
on the town’s list of blighted properties. The letter fur-
ther required the plaintiff to undertake certain improve-
ments prior to October 1, 2012.
   Commencing on September 4, 2012, the town issued
citations and imposed a penalty of $100 per day against
the plaintiff for his alleged violations of the blight ordi-
nance. Pursuant to § 88-5 of the blight ordinance, on
October 15, 2012, the plaintiff requested and attended
a hearing to challenge his liability. At that hearing, the
building citation hearing officer reduced the amount of
the plaintiff’s fines, for the period of September 4
through October 15, 2012, from $4000 to $2000. The
hearing officer further required the plaintiff to submit
a building plan to municipal officials within thirty days
of the hearing. The hearing officer refused, however,
to consider the plaintiff’s challenges to the designation
of his property as a blighted building or the procedures
involved in that designation. On February 5, 2013, a
$2000 municipal real estate lien was placed on the plain-
tiff’s property for his failure to pay the assessment
entered by the hearing officer on October 15, 2012.
   For the period January 4 to February 19, 2013, the
town imposed, on February 21, 2013, an additional
$4700 in daily fines. On April 16, 2013, the town placed
a second municipal real estate lien on the plaintiff’s
property for his failure to pay the $4700 assessed by
the hearing officer on February 21, 2013. According to
the plaintiff, he received no notice of the scheduled
February 21, 2013 hearing nor was he given an opportu-
nity to contest the designation of his property as
blighted.
   On July 2, 2013, the plaintiff attended another hearing
before the same hearing officer, seeking to challenge
the blight designation of his property and the fines
imposed for the alleged violations of the blight ordi-
nance. The hearing officer reiterated his position that
the plaintiff could not contest the blight designation at
that administrative hearing, and he sought an explana-
tion for the plaintiff’s failure to complete construction
pursuant to his submitted plan. On July 10, 2013, the
hearing officer sent a letter to the plaintiff requiring
specified improvements and construction to be com-
pleted by September 9, 2013, in exchange for the reduc-
tion or waiver of all accrued fines. The plaintiff did not
appeal from the decisions of the hearing officer to the
Superior Court pursuant to § 91-2 (G) of the town’s
citation hearing procedure ordinance or General Stat-
utes § 7-152c (g).2
   The fines that remain and are at issue are those
imposed from September 4 through October 15, 2012,
in the reduced amount of $2000, and the fines imposed
from January 1 through February 19, 2013, in the
amount of $4700. On September 6, 2013, the plaintiff
commenced the present action alleging that the defen-
dants’ conduct constituted a violation of his due process
rights and a taking under the federal and state constitu-
tions, and the intentional infliction of emotional dis-
tress. He sought declaratory and injunctive relief,
damages, a discharge of the municipal real estate liens
and indemnification by the town for the actions of the
individually named defendants. On November 15, 2013,
the defendants filed a motion to dismiss all five counts
of the plaintiff’s complaint on the ground that he failed
to exhaust his administrative remedies pursuant to the
code and the statutory remedy set forth in § 7-152c
(g). The plaintiff filed an opposition to the motion on
December 12, 2013. The court heard argument on Febru-
ary 10, 2014.
  On May 20, 2014, the court issued its memorandum
of decision dismissing four of the five counts of the
plaintiff’s complaint. The court concluded: ‘‘[T]he
exhaustion doctrine requires not only that a party avail
himself of any remedies before the administrative
agency but that a party who has a statutory right to
appeal from a decision of an administrative agency can-
not, instead of appealing, bring an independent action
to test the very issues which the appeal was designed
to test. Here an appeal to the Superior Court from the
decisions of the municipal hearing officer would have
provided the plaintiff with a de novo hearing in which
he could have contested the imposition of the fines as
well as the designation of his property as blighted.’’ The
court further determined that none of the exceptions
to the exhaustion doctrine applied in this case. With
respect to count four, however, which sought a dis-
charge of the municipal real estate liens, the court con-
cluded that it had subject matter jurisdiction ‘‘to
determine whether it can treat the antiblight lien as a
property tax lien, and, if so, whether the antiblight lien
may be discharged as such.’’ (Internal quotation marks
omitted.) Accordingly, the court denied the defendants’
motion to dismiss count four of the plaintiff’s com-
plaint.3
  On October 1, 2014, the defendants filed a motion
for summary judgment on the remaining count of the
plaintiff’s complaint, claiming that they were entitled
to judgment as a matter of law because the underlying
assessments were valid and final. The defendants
argued that because the liens ‘‘were properly noticed
and filed, the plaintiff cannot prevail on [count four]
seeking to discharge the liens.’’ In support of their
motion, the defendants filed a memorandum of law and
an affidavit by the town manager; see footnote 1 of
this opinion; attesting to the procedure employed in
securing and recording the liens. The plaintiff filed an
objection to the defendants’ motion on October 31,
2014. The court heard argument on November 17, 2014,
and rendered summary judgment on count four in its
memorandum of decision issued January 7, 2015. The
court concluded: ‘‘Where the same claims could have
been asserted in a timely appeal, the plaintiff’s claims
as to the invalidity of the liens are nothing more than
an impermissible collateral attack on their validity.’’
This appeal followed.
                             I
   The plaintiff’s first claim is that the court improperly
dismissed four of the five counts in his complaint on
the ground that he failed to exhaust his administrative
remedies. Specifically, the plaintiff argues that he was
not required to exhaust administrative remedies
because (1) federal civil rights actions brought in state
courts do not require the exhaustion of administrative
remedies, (2) his complaint sought relief for an uncon-
stitutional taking of his property without just compensa-
tion, and (3) even if the exhaustion doctrine is
applicable, ‘‘the sheer number of individual fines, the
inadequacy of remedies contained in the statutory cita-
tion appeal process, and . . . the ongoing nature of the
defendants’ conduct made such statutory procedures
expensive, burdensome and futile.’’ The defendants
respond that the trial court properly determined that
the remedy provided by the code and § 7-152c (g) was
‘‘adequate, as it affords appealing parties full de novo
review before a Superior Court judge in accordance
with the Superior Court rules and its inherent powers,’’
and that no exception to the exhaustion doctrine was
applicable in this case. We agree with the defendants.
   We begin with the appropriate standard of review and
legal principles that guide our analysis of the plaintiff’s
claims on appeal. ‘‘A motion to dismiss . . . properly
attacks the jurisdiction of the court, essentially
asserting that the plaintiff cannot as a matter of law
and fact state a cause of action that should be heard
by the court. . . . A motion to dismiss tests, inter alia,
whether, on the face of the record, the court is without
jurisdiction. . . . When a . . . court decides a juris-
dictional question raised by a pretrial motion to dismiss,
it must consider the allegations of the complaint in their
most favorable light. . . . In this regard, a court must
take the facts to be those alleged in the complaint,
including those facts necessarily implied from the alle-
gations, construing them in a manner most favorable
to the pleader.’’ (Internal quotation marks omitted.)
Manifold v. Ragaglia, 94 Conn. App. 103, 117, 891 A.2d
106 (2006).
   ‘‘Because the exhaustion [of administrative remedies]
doctrine implicates subject matter jurisdiction, [the
court] must decide as a threshold matter whether that
doctrine requires dismissal of the [plaintiff’s] claim.
. . . [Additionally] [b]ecause [a] determination regard-
ing a trial court’s subject matter jurisdiction is a ques-
tion of law, our review is plenary. . . .
   ‘‘It is a settled principle of administrative law that if
an adequate administrative remedy exists, it must be
exhausted before the Superior Court will obtain juris-
diction to act in the matter.’’ (Citation omitted; internal
quotation marks omitted.) Fairchild Heights Residents
Assn., Inc. v. Fairchild Heights, Inc., 310 Conn. 797,
807–808, 82 A.3d 602 (2014). ‘‘There are two ways to
determine whether an administrative remedy has been
exhausted. [When] a statute has established a proce-
dure to redress a particular wrong a person must follow
the specified remedy and may not institute a proceeding
that might have been permissible in the absence of such
a statutory procedure. . . . When, however, a statutory
requirement of exhaustion is not explicit, courts are
guided by [legislative] intent in determining whether
application of the doctrine would be consistent with
the statutory scheme. . . . Consequently, [t]he require-
ment of exhaustion may arise from explicit statutory
language or from an administrative scheme providing
for agency relief.’’ (Internal quotation marks omitted.)
Id., 808.
   In the present case, there are town ordinances, a rule
of practice, and a statute that address the procedure
to be used when contesting liability for fines imposed
for blight violations. We begin with the statutory
scheme. General Statutes § 7-148 (c) (7) (H) (xv) grants
a municipality the power to ‘‘[m]ake and enforce regula-
tions for the prevention and remediation of housing
blight, including regulations reducing assessments and
authorizing designated agents of the municipality to
enter property during reasonable hours for the purpose
of remediating blighted conditions, provided such regu-
lations define housing blight and require such munici-
pality to give written notice of any violation to the owner
and occupant of the property and provide a reasonable
opportunity for the owner and occupant to remediate
the blighted conditions prior to any enforcement action
being taken, and further provided such regulations shall
not authorize such municipality or its designated agents
to enter any dwelling house or structure on such prop-
erty, and including regulations establishing a duty to
maintain property and specifying standards to deter-
mine if there is neglect; prescribe civil penalties for the
violation of such regulations of not less than ten or
more than one hundred dollars for each day that a
violation continues and, if such civil penalties are pre-
scribed, such municipality shall adopt a citation hearing
procedure in accordance with section 7-152c . . . .’’
  Pursuant to this statutory authority, the town adopted
chapter 88 of the code, the town’s blight ordinance,
which, inter alia, defines blighted premises, prohibits
the creation or maintenance of blighted premises, pro-
vides for the creation of a blighted property list, sets
forth enforcement and hearing procedures for property
owners, authorizes penalties of not more than $100
dollars for each day that the property is in violation of
the blight ordinance, and provides that the town may
impose and record a lien upon the real estate for
unpaid fines.
  The statutory citation hearing procedure, set forth in
detail in § 7-152c, was incorporated in chapters 88 and
91 of the code. The statute and the code require that
the town send written notice before imposing fines and
that it provide the cited person with an opportunity to
request a hearing before a citation hearing officer to
contest liability. Significantly, for purposes of the pre-
sent appeal, § 7-152c (g) provides: ‘‘A person against
whom an assessment has been entered pursuant to this
section is entitled to judicial review by way of appeal.
An appeal shall be instituted within thirty days of the
mailing of notice of such assessment by filing a petition
to reopen assessment, together with an entry fee in an
amount equal to the entry fee for a small claims case
pursuant to [General Statutes §] 52-259, at a superior
court facility designated by the Chief Court Administra-
tor, which shall entitle such person to a hearing in
accordance with the rules of the judges of the Superior
Court.’’ The language in § 91-2 (G) of the code is nearly
identical. Practice Book § 23-51, titled ‘‘Petition to Open
Parking or Citation Assessment,’’ provides that the hear-
ing before the court shall be de novo.4
   In this case, the plaintiff did request and attend two
hearings before the citation hearing officer, at which
time he attempted to challenge the designation of his
property as a blighted building. He claims that the hear-
ing officer would not allow him to contest the blight
designation through the administrative hearing process.
He additionally challenged the imposition of fines for
the alleged violations of the blight ordinance. When
the hearing officer issued his decisions, however, it is
undisputed that the plaintiff did not take an appeal to
the Superior Court pursuant to § 7-152c (g) or § 91-2
(G) of the code. The plaintiff would have had thirty days
from the mailing of the notice of the hearing officer’s
determination on the assessment to file his appeal.5
Instead, the plaintiff commenced the present action on
September 6, 2013, which was almost one year after the
first hearing and determination, and nearly two months
after the second hearing and determination. The hearing
officer’s decisions regarding the assessments clearly
were not appealed within the requisite time period.
  The plaintiff claims, however, that he was not
required to exhaust the appeal process set forth in § 7-
152c (g) or § 91-2 (G) of the code. He argues that the
exhaustion doctrine does not apply here because (1)
federal civil rights actions brought in state courts do
not require the exhaustion of administrative remedies,
(2) his complaint sought relief for an unconstitutional
taking of his property without just compensation, and
(3) even if the exhaustion doctrine is applicable, the
remedy provided in the statutory citation appeal pro-
cess is inadequate, burdensome and futile.
   We begin with the plaintiff’s argument that he prop-
erly sought declaratory and injunctive relief because
the defendants’ conduct constituted an unconstitutional
taking of his property and a violation of his due process
rights. He claims that because he has raised constitu-
tional issues, the citation appeals process provides an
inadequate remedy at law and he was entitled to pursue
alternative relief.6
   We agree that the citation hearing officer, in an
administrative hearing, was not authorized to resolve
constitutional claims. It is a ‘‘well established common-
law principle that administrative agencies lack the
authority to determine constitutional questions.’’ Cum-
berland Farms, Inc. v. Groton, 262 Conn. 45, 64, 808
A.2d 1107 (2002). Nevertheless, ‘‘[i]t [also] is well estab-
lished that a plaintiff may not circumvent the require-
ment to exhaust available administrative remedies
merely by asserting a constitutional claim. . . . As this
court has stated on several occasions, [s]imply bringing
a constitutional challenge to an agency’s actions will
not necessarily excuse a failure to follow an available
statutory appeal process. . . . [D]irect adjudication
even of constitutional claims is not warranted when
the relief sought by a litigant might conceivably have
been obtained through an alternative [statutory] proce-
dure . . . which [the litigant] has chosen to ignore.
. . . [W]e continue to limit any judicial bypass of even
colorable constitutional claims to instances of demon-
strable futility in pursuing an available administrative
remedy.’’ (Citations omitted; internal quotation marks
omitted.) St. Paul Travelers Cos. v. Kuehl, 299 Conn.
800, 813, 12 A.3d 852 (2011).7 ‘‘Limiting the judicial
bypass of colorable constitutional claims to those
instances of demonstrable futility is consistent with our
duty to eschew unnecessarily deciding constitutional
questions . . . .’’ (Internal quotation marks omitted.)
Id.
   We are not persuaded that it would have been futile
for the plaintiff to raise his claims, challenging the blight
designation of his property and the assessments and
liens imposed on his property, in the citation appeal
process set forth in § 7-152c (g) and § 91-2 (G) of the
code.8 Although the hearing officer refused to address
certain issues raised by the plaintiff, the plaintiff was
entitled to a de novo hearing before the Superior Court
if he had chosen to pursue it.9 The Superior Court, being
a court of general jurisdiction; Geremia v. Geremia,
159 Conn. App. 751, 767, 125 A.3d 549 (2015); could
have addressed all of the plaintiff’s claims and provided
adequate relief if the plaintiff prevailed. If the court
concluded that the town failed to prove the alleged
violations of the blight ordinance and ordered the town
to vacate the fines and release the real estate liens, it
would not have been necessary to address constitu-
tional issues, including his takings claim.10 As noted
by the trial court in its May 20, 2014 memorandum of
decision, ‘‘the de novo review provided by statute could
have provided the plaintiff with relief from the blight
designation and the fines, which would have negated
all his claims here.’’
   The plaintiff argues that ‘‘bringing scores if not hun-
dreds of separate citation appeals would have been
futile and financially onerous.’’ We fail to understand
how bringing an appeal from the hearing officer’s
assessment determinations to the Superior Court pursu-
ant to § 7-152c (g) and § 91-2 (G) of the code would be
any more burdensome than filing the present action
challenging those very same assessments. The citation
appeal process was simple, direct and could have
afforded the plaintiff a relatively swift resolution of his
claims. If the court determined that the town improperly
designated his property as blighted and improperly
assessed fines against him, it is unlikely that the town
would nevertheless continue to fine him $100 each day
despite that court adjudication.
   For these reasons, we conclude that the remedy pro-
vided in the citation appeal process set forth in § 7-
152c (g) and § 91-2 (G) of the code was not inadequate
or futile, and that the plaintiff therefore was required
to exhaust his administrative remedies.11 We agree with
the trial court that ‘‘where a statute has established a
procedure to redress a particular wrong a person must
follow the specified remedy and may not institute a
proceeding that might have been permissible in the
absence of such a statutory procedure.’’ Stepney, LLC
v. Fairfield, 263 Conn. 558, 563, 821 A.2d 725 (2003).
An aggrieved party ‘‘may not bypass the statutory proce-
dure and instead bring an independent action to test
the very issue which the appeal was designed to test.’’
(Internal quotation marks omitted.) LaCroix v. Board
of Education, 199 Conn. 70, 78, 505 A.2d 1233 (1986).
Accordingly, the court properly dismissed four of the
five counts of the plaintiff’s complaint.12
                            II
  The plaintiff next claims that the court improperly
rendered summary judgment on the final count of his
complaint, in which he sought the discharge of the
municipal blight liens on his property. Specifically, he
claims that the court erroneously concluded that he
could not collaterally attack the validity of those liens
because he failed to avail himself of the proper proce-
dure to appeal from the hearing officer’s assessment
determinations. The plaintiff argues that the court’s
judgment should be reversed because (1) he was not
required to exhaust administrative remedies, and (2)
the court retained ‘‘equitable authority to review the
propriety of the blight assessments.’’ The defendants
respond that the plaintiff could not attack the validity
of the assessments secured by the liens because those
assessments were final, and therefore valid, and there
was no dispute that the liens were in proper form and
duly recorded. We agree with the defendants.
   ‘‘The law governing summary judgment and the
accompanying standard of review are well settled. Prac-
tice Book § [17-49] requires that judgment shall be ren-
dered forthwith if the pleadings, affidavits and any other
proof submitted show that there is no genuine issue as
to any material fact and that the moving party is entitled
to judgment as a matter of law. A material fact is a fact
that will make a difference in the result of the case.
. . . The facts at issue are those alleged in the plead-
ings. . . .
   ‘‘In seeking summary judgment, it is the movant who
has the burden of showing the nonexistence of any
issue of fact. The courts are in entire agreement that
the moving party for summary judgment has the burden
of showing the absence of any genuine issue as to all
the material facts, which, under applicable principles
of substantive law, entitle him to a judgment as a matter
of law. The courts hold the movant to a strict standard.
To satisfy his burden the movant must make a showing
that it is quite clear what the truth is, and that excludes
any real doubt as to the existence of any genuine issue
of material fact. . . . As the burden of proof is on the
movant, the evidence must be viewed in the light most
favorable to the opponent.’’ (Internal quotation marks
omitted.) Brusby v. Metropolitan District, 160 Conn.
App. 638, 645–46, 127 A.3d 257 (2015). ‘‘Our review of
the trial court’s decision to grant a motion for summary
judgment is plenary.’’ (Internal quotation marks omit-
ted.) Id., 646.
   In his complaint, the plaintiff sought discharge of the
municipal real estate lien recorded on February 5, 2013,
to secure the unpaid $2000 assessment for fines entered
by the hearing officer on October 15, 2012, and the
municipal real estate lien recorded on April 16, 2013,
to secure the unpaid $4700 assessment for additional
fines entered by the hearing officer on February 21,
2013.13 When the defendants filed their motion for sum-
mary judgment on this count of the complaint, they
submitted an affidavit by the town manager attesting
to the procedure employed in securing and recording
the blight liens. The plaintiff filed an objection to the
defendants’ motion for summary judgment, but did not
file a counteraffidavit challenging the contents of the
town manager’s affidavit.14
   Following a hearing, the court issued its January 7,
2015 memorandum of decision granting the defendants’
motion and rendering summary judgment on count four
of the plaintiff’s complaint. The court first noted that
it was undisputed that the liens were placed on the
plaintiff’s property because he failed to pay the assess-
ments for fines entered by the hearing officer on Octo-
ber 15, 2012, and February 21, 2013. The court also
noted that the plaintiff, by letter dated October 7, 2014,
demanded that the town discharge the liens, claiming
that they were invalid. Additionally, the court deter-
mined that the plaintiff did not dispute that the proce-
dural steps in securing the liens were followed by
the town.
   Although the plaintiff claimed that General Statutes
§ 49-35b required the town to show that it had probable
cause to sustain the validity of their liens, the trial court
determined, and we agree, that § 49-35b pertains to
mechanics’ liens and is not applicable under these cir-
cumstances. The court then concluded that General
Statutes § 49-51 was the proper statute by which to
request the discharge of the municipal blight liens.15
After quoting the language from the statute and citing
applicable case law, the court rendered summary judg-
ment for the following reason: ‘‘Here the plaintiff failed
to avail himself of the appellate remedy in which he
could have pursued all the arguments he makes here
as to [the] invalidity of the assessments on which the
liens are based. He cannot now use the statutory pro-
cess of General Statutes § 49-51 to do the same thing.
Where the same claims could have been asserted in a
timely appeal, the plaintiff’s claims as to the invalidity
of the liens are nothing more than an impermissible
collateral attack on their validity. . . . In the absence
of an appeal, the town’s decisions are final and not
reviewable. . . . Consequently, there are no issues of
material fact regarding the legality of the assessments
and thus the liens.’’ (Citations omitted.) We agree with
the reasoning of the trial court and, accordingly, find
this claim of the plaintiff to be without merit.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The named individual defendants were Kathleen Eagen, the town man-
ager, Jeffrey Hogan, the chairperson of the town council, and Nancy Nicker-
son, Charles Keniston, and C.J. Thomas, three additional members of the
town council.
   2
     Section 91-2 (G) of the code is the same in all material respects to the
provisions set forth in General Statutes § 7-152c (g).
   3
     The plaintiff filed a motion for reconsideration on June 6, 2014. The
court granted the motion, but, following a hearing, ordered that its May 20,
2014 decision remain unchanged for the reasons as stated therein.
   4
     Practice Book § 23-51 provides: ‘‘(a) Any aggrieved person who wishes
to appeal a parking or citation assessment issued by a town, city, borough
or other municipality shall file with the clerk of the court within the time
limited by statute a petition to open assessment with a copy of the notice
of assessment annexed thereto. A copy of the petition with the notice of
assessment annexed shall be sent by the petitioner by certified mail to the
town, city, borough or municipality involved.
   ‘‘(b) Upon receipt of the petition, the clerk of the court, after consultation
with the presiding judge, shall set a hearing date on the petition and shall
notify the parties thereof. There shall be no pleadings subsequent to the
petition.
   ‘‘(c) The hearing on the petition shall be de novo. There shall be no right
to a hearing before a jury.’’
   5
     As previously noted, the hearing officer’s decision following the July 2,
2013 hearing was mailed to the plaintiff on July 10, 2013.
   6
     The plaintiff additionally claims that the remedy provided in the citation
appeals process is inadequate because he was limited to thirty days to file
his appeal and he had no right to a jury trial. He cites no persuasive authority
for his claim that a thirty day appeal period is inadequate.
   With respect to his claim regarding the lack of a jury trial, it is well
settled that ‘‘[i]t is not the plaintiff’s preference for a particular remedy that
determines whether the remedy . . . is adequate . . . and an administra-
tive remedy, in order to be adequate, need not comport with the plaintiff’s
opinion of what a perfect remedy would be.’’ (Internal quotation marks
omitted.) Stepney, LLC v. Fairfield, 263 Conn. 558, 568, 821 A.2d 725 (2003).
   7
     Contrary to the plaintiff’s argument, even claims brought pursuant to
42 U.S.C. § 1983 are subject to the exhaustion of administrative remedies
doctrine. ‘‘[T]he available legal remedy [under General Statutes § 4-183 (a)
of the Uniform Administrative Procedure Act] is adequate and no form of
injunctive relief, under § 1983 or otherwise, is justified as an exception to
the exhaustion requirement in this case . . . .’’ Pet v. Dept. of Health Ser-
vices, 207 Conn. 346, 369, 542 A.2d 672 (1988).
   8
     ‘‘It is futile to seek a remedy only when such action could not result in
a favorable decision . . . .’’ (Emphasis in original; internal quotation marks
omitted.) Neiman v. Yale University, 270 Conn. 244, 260, 851 A.2d 1165
(2004).
   9
     In a de novo hearing before the Superior Court, the plaintiff also could
have raised his claims that he was not provided notice of hearings and that
the town or citation hearing officer failed to follow requisite procedures in
the assessment and review process.
   10
      In his complaint, the plaintiff also claimed that the town’s blight ordi-
nance was ‘‘unconstitutionally vague as applied to the plaintiff in this case
. . . .’’ If the court determined that the plaintiff’s constitutional claims
needed to be resolved, it had the power to do so because review of adminis-
trative decisions may address constitutional infirmities of underlying stat-
utes even though the administrative agency lacked the jurisdiction to do
so. See Rayhall v. Akim Co., 263 Conn. 328, 337–41, 819 A.2d 803 (2003);
Rudy’s Limousine Service, Inc. v. Dept. of Transportation, 78 Conn. App.
80, 88, 826 A.2d 1161 (2003).
   11
      The defendants’ motion to dismiss was argued and decided on the ground
that the plaintiff failed to exhaust his administrative remedies because he
did not appeal from the hearing officer’s assessment determinations to the
Superior Court in accordance with in the citation appeal process set forth
in § 7-152c (g) and § 91-2 (G) of the code. The plaintiff, although not directly,
seems to argue that exhaustion of administrative remedies does not apply
to an appeal to the Superior Court, but rather requires only an aggrieved
party’s participation at the agency level. It is true that most cases addressing
the exhaustion doctrine pertain to a party’s attempt to avoid agency proceed-
ings in favor of commencing an independent action in the Superior Court.
Nevertheless, the doctrine does apply in situations similar to the present
case. In Pet v. Dept. of Health Services, 207 Conn. 346, 542 A.2d 672 (1988),
our Supreme Court concluded that the plaintiff failed to exhaust his adminis-
trative remedies when he commenced an independent action for injunctive
relief in the Superior Court instead of appealing from the department’s
decision to the Superior Court pursuant to General Statutes § 4-183 (a) of
the Uniform Administrative Procedure Act. Id., 348–52. The court remanded
the matter to the trial court with direction to dismiss the case for lack of
jurisdiction. Id., 373.
   It is important to note, however, that the plaintiff had missed the deadline
for filing an appeal from the hearing officer’s decisions pursuant to § 7-152c
(g) and § 91-2 (G) of the code, and, instead, was collaterally attacking those
decisions in the present action. The hearing officer’s decisions became final
when the plaintiff failed to follow the statutory procedure by filing his appeal
with the Superior Court within thirty days of the mailing of the notice of
those decisions. ‘‘As a general matter, administrative decisions are entitled
to preclusive effect.’’ Cumberland Farms, Inc. v. Groton, supra, 262 Conn.
61. The plaintiff’s present action was an impermissible collateral attack on
the validity of the hearing officer’s assessment determinations. See Upjohn
Co. v. Zoning Board of Appeals, 224 Conn. 96, 616 A.2d 793 (1992).
   12
      The plaintiff’s final claim is that the doctrine of administrative exhaus-
tion is barred in this case by the doctrine of judicial estoppel. The plaintiff
argues that the defendants took a position contrary to the one taken in this
appeal with respect to a subsequent set of blight citations issued to the
plaintiff. We reject this claim for the reasons set forth in our decision on
the town’s related appeal, which was released on the same date as this
opinion. See Mangiafico v. Farmington, 173 Conn. App. 178,                   A.3d
      (2017).
   13
      General Statutes § 7-148aa provides: ‘‘Any unpaid penalty imposed by
a municipality pursuant to the provisions of an ordinance regulating blight,
adopted pursuant to subparagraph (H) (xv) of subdivision (7) of subsection
(c) of section 7-148, shall constitute a lien upon the real estate against which
the penalty was imposed from the date of such penalty. Each such lien may
be continued, recorded and released in the manner provided by the general
statutes for continuing, recording and releasing property tax liens. Each
such lien shall take precedence over all other liens filed after July 1, 1997,
and encumbrances except taxes and may be enforced in the same manner
as property tax liens.’’
   14
      The plaintiff filed three supplemental affidavits in support of his objec-
tion to the motion for summary judgment. These affidavits do not challenge
the contents of the town manager’s affidavit, and, in particular, they do not
allege that the defendants failed to follow the proper procedure in securing
and recording the blight liens.
   15
      General Statutes § 49-51 (a) provides in relevant part: ‘‘Any person having
an interest in any real or personal property described in any certificate of
lien, which lien is invalid but not discharged of record, may give written
notice to the lienor sent to him at his last-known address by registered mail
or by certified mail, postage prepaid, return receipt requested, to discharge
the lien. . . . If the lien is not discharged within thirty days of the notice,
that person may apply to the Superior Court for such a discharge, and the
court may adjudge the validity or invalidity of the lien and may award the
plaintiff damages for the failure of the defendant to make discharge upon
request. . . .’’